                   Case 2:20-cv-02050-RFB-EJY Document 6 Filed 11/11/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

  DTiQ Technologies, Inc., a California corporation,                 )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:20-cv-02050-RFB-EJY
                                                                     )
  Hawk Technology Systems, LLC, a Florida limited
                liability company,                                   )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION
                                           Hawk Technology Systems, LLC
To: (Defendant’s name and address) c/o Registered Agent, Marc Shulman
                                           26611 Woodward Avenue
                                           Huntington Woods, FL 48070




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert T. Stewart
                                           Maschoff Brennan
                                           111 South Main St. Ste. 600
                                           Salt Lake City, UT 84111




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk

        11/6/2020
                    Case 2:20-cv-02050-RFB-EJY Document 6 Filed 11/11/20 Page 2 of 2



AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-2050

                                                         PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title,     if any)

 was received by me on           (date)
                                           11/1/2.07,()
           0 I personally served the summons on the individual at (place)
                                                                                     on    (date)                               ; or

           0 I left the summons at the individual's residence or usual place of abode with                      (name)

                                                                   , a person of suitable age and discretion who resides there,
           on   (date)                             , and mailed a copy to the individual's last known address; or

           ~ Iservedthesummonson(nameofindividual)                       'IAJI/IJ
                                                                                1<£1?(16,c..,pri.At..f £,i;- ,who is
                                                                                    2-;t1''
            designated by law to accept service of process on behalf of (name of organization)  J.·/v; wk kc/,. rt,1o/1J7-- y
                  5v5· L                                                                                 / /              ns/~.·,or                7
                   r rel"l~
                         ~ {./,(                                                     on(date)          ilb/7..ozrJ-

           0 I returned the summons unexecuted because                                                                                             ; or

           0 Other        (specify):




           My fees are$                             for travel and $                        for services, for a total of$                0.00


           I declare under penalty of perjury that this information is true.



 Date:       1,   /°!Iv -z.o                                                                         Server's signature




                                                                       ZSKU5        a   O 1v1 V\.j   /)L. w (,i,J(fj,/ /'V c, J,
                                                                                                     Server's address
                                                                                                                                   I'

                                                                                                                                    /
                                                                                                                                        t'f /{JV   yE(/1 I

 Additional information regarding attempted service, etc:
